IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 15, 2008
                                 No. 08-60367
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

MARTIN EDGAR CABELLO-CHAVEZ

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A91 413 723


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Petitioner Martin Edgar Cabello-Chavez, a native and citizen of Mexico,
petitions for review of the decision of the Board of Immigration Appeal (BIA)
denying his motion for reconsideration as untimely. Cabello-Chavez’s pro se
brief fails entirely to address the BIA’s finding that his motion to reconsider was
untimely and instead challenges the BIA’s previous order denying his appeal
from the Immigration Judge’s determination that he was a removable alien and
that he was ineligible for relief from removal. Because Cabello-Chavez fails to

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60367

address the basis of the BIA’s denial of his motion to reconsider, he has
abandoned any argument that challenges that decision.           See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Moreover, we do not have jurisdiction to consider Cabello-Chavez’s
arguments challenging the BIA’s order denying his appeal. The BIA’s denial of
an appeal and its denial of a motion to reconsider are two separate final orders,
each of which requires its own petition for review. Stone v. I.N.S., 514 U.S. 386,
394 (1995). A timely petition for review is a jurisdictional requirement in the
absence of which this court lacks jurisdiction to review the decision of the BIA.
8 U.S.C. § 1252(a)(1), (b)(1); Karimian-Kaklaki v. I.N.S., 997 F.2d 108, 111 (5th
Cir. 1993). As Cabello-Chavez did not file a petition for review from the BIA’s
order denying his appeal, his petition for review is DENIED.




                                        2